Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-455

IN RE: ANDREW J. BRAUER,
                      Respondent.
Bar Registration No. 497812                                            BDN: 406-14

BEFORE:       Thompson, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED – July 23, 2015)

       On consideration of the certified order changing respondent’s status to practice
law in the state of North Carolina to disability inactive and staying the resolution of
his pending disciplinary grievances, this court’s May 27, 2015, order suspending
respondent and directing him to show cause why he should not be suspended pursuant
to a disability suspension under D.C. Bar R. XI § 13 (e), and the statement of Bar
Counsel, and it appearing that respondent has failed to file either a response to this
court’s order to show cause or the affidavit as required by D.C. Bar R. XI, §14 (g),
it is

       ORDERED that Andrew J. Brauer is hereby suspended from the practice of law
in the District of Columbia pursuant to D.C. Bar R. XI § 13 (e). It is

       FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 14 relating to suspended attorneys and to the
provisions of Rule XI § 16 (c) dealing with the timing of eligibility for reinstatement
as related to compliance with D.C. Bar R. XI § 14, including the filing of the required
affidavit.

                                           PER CURIAM